DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8-11, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Video Segmentation via Multiple Granularity Analysis, 2017, IEEE Conference on Computer Vision and Pattern Recognition, Pages 6383-6392), hereinafter “Yang”.
Regarding claim 1, Yang teaches:
An image processing method, applied to an image processing device (See the Abstract.), comprising 
obtaining an original image, the original image comprising a foreground object (See the objects in input frames (t-1, t, t+1) in Fig. 1 on page 6384 and objects in the Segtrack v2 and Davis datasets on pages 6388-6390.); 
extracting a foreground region from the original image through a deep neural network  (See the coarse superpixel-level segmentation result in the third column in Fig. 1 on page 6384 and section 3.3 on pages 6385-6386: “Once the sequence of object bounding boxes (i.e., bounding volume) is obtained, we can first decompose the foreground regions into superpixels and cast the video segmentation problem as identifying foreground superpixel across all frames…To this end, we propose a multi-scale CNN descriptor (feature representation) for encoding each superpixel for further processing, which inherits the good property of robustness and discriminating power from multi-scale analysis and CNN…We therefore propose video based MIL algorithm to effectively recognize foreground superpixels.” The multiple instance learning algorithm is considered a deep neural network. See more details on pages 6386-6387.); 
identifying pixels of the foreground object from the foreground region (See section 3.4 on page 6387: “However, as the MIL algorithm is usually based on the bag defined by the tracked bounding box which is often inaccurate on object boundaries, the output of the MIL tends to bias some background superpixels to the label of “foreground”. We therefore require a post-processing step to refine and smooth the outline of the foreground object created by the MIL segmentation algorithm operated on superpixel level. To this end, we propose to apply a graph cut style algorithm for this refinement purpose, which combines the information provided by pixels and superpixels of the estimated region in order to build a multi-level, coarse-to-fine refinement model.”); 
forming a mask according to the pixels of the foreground object, the mask comprising mask values corresponding to the pixels of the foreground object (See page 6384: “In the finest level (pixel), segmentation mask is further refined via graph cut like algorithm.”); and 
extracting the foreground object from the original image according to the mask (See the final segmentation result in Figs. 3-4.).

Regarding claim 2, Yang teaches:
The method according to claim 1, wherein the deep neural network comprises a foreground and background separation layer (See page 6386: “Now each bounding volume could be regarded as a bag of superpixels, and the segmentation task can be defined as inferring the foreground/background label for each superpixel contained in the bounding volume. According to the previous works in image segmentation, we can cast this label inferring problem as a multiple instance learning problem.”), and the extracting the foreground region through the deep neural network comprises: coding the original image, to obtain an original vector (See Fig. 2 and page 6386: “We then concatenate the DCNN features extracted from the superpixels of each level into a feature representation vector by dimension of 4099 × Q with 3 dimensions RGB and 4096 dimensions CNN features.”); and inputting the original vector to the foreground and background separation layer (See page 6386: “In ith bag, feature vector Xi = {xi1, ..., xij , ..., xim} represents the features of M instances within, yi ⊂ {0, 1} for bag label and yij for the unknown instance labels.”), and extracting the foreground region through the foreground and background separation layer (See page 6386: “Now each bounding volume could be regarded as a bag of superpixels, and the segmentation task can be defined as inferring the foreground/background label for each superpixel contained in the bounding volume.”).

Regarding claim 3, Yang teaches:
The method according to claim 1, wherein the identifying pixels of the foreground object from the foreground region, and forming a mask according to the pixels of the foreground object comprises: segmenting the foreground region into the pixels of the (See section 3.4 on page 6387: “However, as the MIL algorithm is usually based on the bag defined by the tracked bounding box which is often inaccurate on object boundaries, the output of the MIL tends to bias some background superpixels to the label of “foreground”. We therefore require a post-processing step to refine and smooth the outline of the foreground object created by the MIL segmentation algorithm operated on superpixel level. To this end, we propose to apply a graph cut style algorithm for this refinement purpose, which combines the information provided by pixels and superpixels of the estimated region in order to build a multi-level, coarse-to-fine refinement model.”); decoding the segmentation result, to obtain a first decoding result image (See section 3.4 on page 6387: “In pixel term, we use GMM model on RGB and SVM on CNN features, while in superpixel term, RGB feature as well as superpixel clustering CNN feature are fed in energy function. Epairwise is the term that considers the compatibility between pixel and superpixel, which can be expressed as:”.); and forming the mask according to the first decoding result image (See page 6384: “In the finest level (pixel), segmentation mask is further refined via graph cut like algorithm.”).

Regarding claim 4, Yang teaches:
The method according to claim 1, wherein the obtaining pixels of the foreground object from the foreground region, and forming a mask according to the pixels of the foreground object comprises: decoding the foreground region, to obtain a second decoding result image (See section 3.4 on page 6387: “To this end, we propose to apply a graph cut style algorithm for this refinement purpose, which combines the information provided by pixels and superpixels of the estimated region in order to build a multi-level, coarse-to-fine refinement model.” The estimated region comes from examining superpixels using the MIL algorithm. Obtaining the pixels corresponding to the superpixels serves as “decoding” and obtaining “a second decoding result image”.); segmenting the second decoding result image into the pixels of the foreground object and background pixels by using a graph cut algorithm, to obtain a segmentation result (See equations (12) and (13) on page 6387.): and forming the mask according to the segmentation result (See page 6384: “In the finest level (pixel), segmentation mask is further refined via graph cut like algorithm.”).

Regarding claim 7, Yang teaches:
The method according to claim 1, wherein the identifying pixels of the foreground object from the foreground region, and forming a mask according to the pixels of the foreground object comprises: dividing the foreground region into a plurality of subregions, t SPCT363IUS27segmenting each subregion by using a graph cut algorithm, to obtain a sub segmentation result; combining the sub segmentation results, to obtain a segmentation result; and forming the mask according to the segmentation result (See section 3.4, page 6387: “To this end, we propose to apply a graph cut style algorithm for this refinement purpose, which combines the information provided by pixels and superpixels of the estimated region in order to build a multi-level, coarse-to-fine refinement model.”).

Yang teaches claim 8 for the reasons given in the treatment of claim 1. Yang further teaches:
An image processing device, comprising at least a processor and a memory; the processor being configured to: (See the Abstract.)

Yang teaches claim 9 for the reasons given in the treatment of claim 2.

Yang teaches claim 10 for the reasons given in the treatment of claim 3.

Yang teaches claim 11 for the reasons given in the treatment of claim 4.

Yang teaches claim 14 for the reasons given in the treatment of claim 7.

Yang teaches claim 15 for the reasons given in the treatment of claim 1. Yang further teaches:
A non-transitory computer readable storage medium, storing a plurality of instructions, and when loaded by a processor, the instructions causing the processor to perform: (See the Abstract.)

Yang teaches claim 16 for the reasons given in the treatment of claim 2.

Yang teaches claim 17 for the reasons given in the treatment of claim 3.

Yang teaches claim 18 for the reasons given in the treatment of claim 4.

Yang teaches claim 20 for the reasons given in the treatment of claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Video Segmentation via Multiple Granularity Analysis, 2017, IEEE Conference on Computer Vision and Pattern Recognition, Pages 6383-6392) in view of Wu et al. (Interactive foreground/Background Segmentation Based on Graph Cut, 2008, Congress on Image and Signal Processing, Pages 692-696), hereinafter “Wu”.
Claim 5 is met by the combination of Yang and Wu, wherein
-Yang teaches:
The method according to claim 3, wherein before the segmenting the foreground region, the method further comprises: 
-Yang does not appear to disclose the following; however, Wu teaches:
specifying a pixel in the foreground region as a foreground seed pixel (See page 693: “The foreground and background strokes user marks are hard constrains that are referred to as foreground and background seeds.”); and 
specifying a pixel outside the foreground region as a background seed pixel (See page 693: “The foreground and background strokes user marks are hard constrains that are referred to as foreground and background seeds.”), the foreground seed pixel and the background seed pixel being used in the graph cut algorithm to segment the foreground region into the pixels of the foreground object and the background pixels (See page 693: “Our aim is to label the rest of unmarked pixels with the binary value with minimal energy (1) under these constraints.”).
-Motivation to combine:
Yang and Wu together teach the limitations of claim 5. Wu is directed to a similar field of art (foreground/background segmentation using the graph cut algorithm). Therefore, Yang and Wu are combinable. Modifying the system and method of Yang by adding the capability of specifying a pixel in the foreground region as a foreground seed pixel, specifying a pixel outside the foreground region as a background seed pixel, and the foreground seed pixel and the background seed pixel being used in the graph cut algorithm to segment the foreground region into the pixels of the foreground object and the background pixels, as taught by Wu, would yield the expected and predictable result of improving segmentation by limited user efforts. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang and Wu in this way.

Claim 6 is met by the combination of Yang and Wu, wherein
-Yang teaches:
The method according to claim 4, wherein before the segmenting the second decoding result image, the method further comprises: 
-Yang does not appear to disclose the following; however, Wu teaches:
specifying a pixel in the foreground region as a foreground seed pixel (See page 693: “The foreground and background strokes user marks are hard constrains that are referred to as foreground and background seeds.”); and 
specifying a pixel outside the foreground region as a background seed pixel (See page 693: “The foreground and background strokes user marks are hard constrains that are referred to as foreground and background seeds.”), the foreground seed pixel and the background seed pixel being used in the graph cut algorithm to segment the second decoding result image into the pixels of the foreground object and the background pixels (See page 693: “Our aim is to label the rest of unmarked pixels with the binary value with minimal energy (1) under these constraints.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 5.

Claim 12 is met by the combination of Yang and Wu for the reasons given in the treatment of claim 5.

Claim 13 is met by the combination of Yang and Wu for the reasons given in the treatment of claim 6.

Claim 19 is met by the combination of Yang and Wu for the reasons given in the treatment of claim 5.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661